Citation Nr: 0702563	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The veteran had active service from June 1948 to May 1952.  
The veteran died in December 1988, and the appellant is 
claiming benefits as his surviving spouse.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the appealed issue in November 2004.  It 
now returns for review.  


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
December 1988 by gunshot wounds to the chest, committed as a 
homicide by another.  No diseases or disabilities are listed 
as a contributing cause of death.  

2.  The veteran was not service-connected for any 
disabilities during his lifetime.  The competent and 
probative evidence of record preponderates against a finding 
that any medical or mental disability of the veteran caused, 
contributed or otherwise hastened the onset of death, other 
than the injuries precipitated by the gunshot wounds 
inflicted by the assailant who fired the fatal shots at the 
veteran.  

3.  The preponderance of the evidence is against a finding 
that the assailant who shot and killed the veteran did so for 
reasons of self-defense, or otherwise committed that 
homicidal act as a direct result of any mental or physical 
illness of the veteran. 

CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may incurrence or aggravation in service be presumed for any 
disease which caused or contributed to cause death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 
(Vet. App. Dec. 21, 2006). 

VA has fulfilled the above requirements in this case.  By a 
VCAA letter to develop the appellant's claim in October 2003, 
the appellant was informed of the notice and duty-to-assist 
provisions of the VCAA, and was informed of the information 
and evidence necessary to substantiate her claim for service 
connection for the cause of the veteran's death.  The VCAA 
letter informed her of the bases of review and the 
requirements to sustain the claim.  Also by the VCAA letter, 
the appellant was requested to submit evidence in her 
possession, in furtherance of her claim.  She was also told 
that it was ultimately her responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

The VCAA letter requested that the appellant inform the RO of 
any VA and private medical sources of evidence pertinent to 
her claim, and provide necessary authorization to obtain 
those records.  Attempts were made to obtain pertinent 
evidence.  However, the appellant did not indicate the 
existence of additional pertinent evidence not already 
obtained in furtherance of her prior claim for non-service-
connected death pension benefits, which the Board denied by a 
November 2004 decision.  All records obtained were associated 
with the claims folder.  

The Board remanded the case in November 2004 for the RO to 
issue a statement of the case responsive to the appellant's 
July 2004 notice of disagreement with the RO's January 2004 
decision denying service connection for the cause of death.  
The RO appropriately issued an SOC in April 2005.  The Board 
is thus satisfied that development requested in the remand 
has been satisfactorily completed.  See Stegall v. West, 11 
Vet. App. 268 (1998).

By the appealed January 2004 rating action, as well as by the 
April 2005 statement of the case, the appellant was informed 
of the evidence obtained in furtherance of her claim.  The 
Board acknowledges that the statement of the case is a 
"post-decisional" document.  We find, however, that this is 
not fatal in providing notice, because de novo review of the 
appealed claim was undertaken, including consideration of the 
matter based on all appropriate criteria for the claim.  
38 C.F.R. §§ 3.303, 3.304(b), 3.306; see Mayfield, supra. 

The appellant addressed the appealed claim by submitted 
written statements, as well as by testimony she provided at a 
hearing conducted in July 2004 to address her claim for non-
service-connected death pension benefits.  By a VA Form 9 
submitted in May 2005, she requested a Board hearing to 
address the current appeal.  However, by a signed statement 
submitted in July 2005, she expressly withdrew that request 
for a hearing.  She has not made a further request to address 
her appealed claim, and there is no indication that she 
desires to address her appealed claim further, or that such a 
desire remains unfulfilled.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  Since the claim for service connection for 
the cause of the veteran's death is being denied, any such 
downstream issues are moot.


II.  Service Connection - Cause of Death

A.  Applicable Law

Under 38 U.S.C.A. §§ 1110, 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection basically 
means that the facts as shown by the evidence establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing service, 
was aggravated therein.  38 C.F.R. § 3.303(a).  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
either singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The service-
connected disability will be considered a contributory cause 
of death when it contributed so substantially or materially 
to death, that it combined to cause death, or aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  The debilitating effects of a 
service-connected disability must have made the decedent 
materially less capable of resisting the fatal disease, or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an 
appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

B.  Facts and Analysis

A December 1988 death certificate informs that the veteran 
died of gunshot wounds to the chest at the age of 57 years, 
that he was a self-employed club owner, and that the death 
was a homicide, by gunshot wounds inflicted by another 
person.  

The appellant alleges that the veteran was shot by his 
employee because the veteran had beaten the employee several 
times with a pistol and the employee was afraid of him.  She 
further contends that the veteran behaved in this violent 
manner due to mental illness resulting from his military 
service in Korea.  She has elaborated that the employee was 
afraid for his life when he killed the veteran, and that the 
veteran was suffering from a flashback from service at the 
time and was attacking the employee.  However, the appellant 
has present no evidence supporting this version of the 
veteran's death, nor has she presented evidence that the 
veteran suffered from any mental illness after service, to 
include any involving flashbacks related to Korean War 
experiences.  

The veteran was not service-connected for any disabilities 
during his lifetime.  

The veteran's service medical records contain multiple 
psychiatric and mental health evaluations, with assessments 
variously of possible incipient schizophrenia with paranoid 
traits and homicidal inclinations; acute aggressive reaction; 
anxiety reaction due to combat in Korea; passive-aggressive 
reaction with marked hostility; or emotional instability 
reaction with fluctuating attitudes, failure to accept 
responsibility, and egocentricity.  He was hospitalized in 
service from December 1950 to January 1951, March 1951 to 
April 1951, in May 1951, and again from May 1951 to June 
1951, in at least two of these cases following an assault on 
a non-commissioned officer.  At these hospitalizations the 
veteran variously complained of nervousness, headaches, 
anxiety, depression, guilt over prior homosexual acts, and 
apprehension regarding the actions to be taken as a result of 
his having assaulted another.  He also reported hearing 
voices.  However, most of the hospitalization reports note 
that the veteran was hostile, aggressive, and uncooperative.

While the first May 1951 hospitalization assessed 
schizophrenic reaction with guilt over former homosexual 
activity, the other hospitalizations generally resulted in 
conclusions that the veteran was not psychotic but rather 
exhibited pathological tendencies, and was generally either 
manipulative or malingering.  During the second 
hospitalization from May to June of 1951, the veteran was 
involved in some additional altercations, and did jump 
through a second-story window.  Ultimately, however, the 
diagnosis from that hospitalization was of a passive-
aggressive reaction including marked hostility, 
aggressiveness toward figures of authority, and "definite 
evidence of malingering."  Psychiatric evaluations during 
that hospitalization showed the veteran not to be 
cooperating, and also not providing answers consistent with 
psychotic thinking, with responses judged to be more typical 
of psychopathology.   In short, the weight of service medical 
evidence was to the effect that the veteran had significant 
personality disorder(s) that existed prior to service, with 
no true exacerbating psychiatric disorders found.  

There is no evidence of psychiatric disability in any post-
service records, and thus no indication of continuity of any 
mental disorder from service.  The appellant's statements, as 
those of a layperson, are not cognizable to support a 
diagnosis of mental illness.  See Espiritu, above.  There is 
also no indication that the chain of events leading to the 
veteran's death was due to any condition related to service, 
as opposed to an intercurrent cause, specifically the 
described altercation and the commission of homicide by the 
veteran's assailant.  

The alleged chain of causation from service to mental illness 
to provocation for the homicide that killed the veteran, in 
any ordinary sense, cannot sustain a claim absent sufficient 
supporting evidence for each element in that chain.  See 
generally, 38 C.F.R. §§ 3.303, 3.312.  Thus, evidence would 
be required of PTSD or other illness related to service and 
contemporaneous with the incidents causative of his death, of 
the veteran experiencing flashbacks due to this illness in 
which he acts violently or otherwise engaging in violence due 
to service-related illness, of the veteran acting violently 
toward his employee including on the occasion when the 
employee shot him, of the veteran's violent behavior causing 
the employee to shoot the veteran in self defense, and of the 
veteran dying from the resulting gunshot wound(s).  Here, 
despite the appellant's unsupported assertions of an employee 
shooting of the veteran in self defense, the police records 
clearly and overwhelmingly support the contrary conclusion 
that a former employee, having been fired from his job, shot 
the veteran and robbed him, and took these actions wholly 
unrelated to the employee's self-defense at that time from 
any present threat from the veteran.  


A December 1988 police report reveals that the veteran was 
shot that month during an apparent robbery attempt, shot in 
the side by a 9-mm pistol, at a club of which he was the 
owner.  An autopsy report informed that the veteran suffered 
two gunshot wounds from intermediate range of a medium 
caliber bullet, one penetrating the diaphragm, the right lobe 
of the liver, the right kidney, and then soft tissues in the 
vicinity of the lumbar vertebrae; the other penetrating the 
liver, injuring the stomach and duodenum, and perforating the 
portal vein, pancreas, mesentery of the small bowel, splenic 
flexure of the colon, diaphragm, and soft tissues of the 
chest.  The autopsy report concluded that the veteran died of 
these two gunshot wounds to the chest.  

Prosecution evidence showed that the man ultimately convicted 
of the murder was a former employee who had been fired by the 
veteran three weeks prior to the murder.  He shot the veteran 
and stole a briefcase containing an unspecified sum of money.  
Police reports obtained include no mention of the mental 
health of the veteran or of the veteran having attacked or 
threatened the murderer at the time of or prior to the 
murder.  Ample evidence, including multiple lies, 
misrepresentations, and inconsistent narratives told by the 
murderer in the course of the investigation, and gun residue 
on his hands supporting his firing of a gun around the time 
of the murder, supported the murderer's conviction.  

VA treatment records from the two years prior to the 
veteran's death show treatment for various physical ailments, 
but fail to show any complaints, findings, treatment, or 
diagnosis of any psychiatric illness.  In addition, while the 
veteran submitted a claim in April 1958 for service 
connection for various physical conditions, he failed to 
appear for a scheduled VA examination, and his claims were 
denied on that basis.  As to any psychiatric disorder which 
could be found service connected if manifested to a 
compensable degree within one year after the veteran's 
separation from service, there is no evidence that such a 
disorder was present in the first post-service year, or for 
many years thereafter.

Accordingly, with the weight of the evidence against a causal 
link between the veteran's service or any service-connected 
disability and the cause of the veteran's death, and absent 
any evidence that any condition related to service otherwise 
contributed to or hastened the onset of death, the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
38 C.F.R. § 3.312 (2006).  

The appellant has also contended that the veteran mistreated 
and abused her over the course of their marriage, prior to 
his death.  The Board has no reason to doubt the appellant's 
assertions in that regard, and we are sympathetic with any 
suffering she has undergone, as well as with the loss of her 
husband due to a violent crime.  However, those assertions 
present no basis to support a claim for service connection 
for the cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


